                          UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                                 CRIMINAL MINUTES

 Date: 3/09/2020                Time 10:40 –11:33 =          Judge: EDWARD M. CHEN
                                     53 Minutes

3:17-cr-00533-EMC -1 - USA v. Jonathan Joseph Nelson (present; custody)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Richard Novak
3:17-cr-00533-EMC-2 - USA v. Raymond Michael Foakes (present; custody)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: George Boisseau
3:17-cr-00533-EMC-3 - USA v. Russell Allen Lyles, Jr. (appearance waived)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: George Boisseau for Michael Clough
3:17-cr-00533-EMC-4 - USA v. Jeremy Daniel Greer (appearance waived)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Robert Wagganer for Randy Sue Pollock
3:17-cr-00533-EMC-5 - USA v. Brian Wayne Wendt (present; custody)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Martin Sabelli, John Philipsborn
3:17-cr-00533-EMC-6 - USA v. Russell Taylor Ott (present)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Robert Waggener, Marcia Morrissey
3:17-cr-00533-EMC-7 - USA v. Christopher Ranieri (appearance waived)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Martin Sabelli for John Walsh
3:17-cr-00533-EMC-8 - USA v. Damien David Cesena (appearance waived)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Galia Amram
3:17-cr-00533-EMC - 9 USA v. Brian Burke (present)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: Erik Babcock
3:17-cr-00533-EMC - 11 USA v. David Salvatore Diaz (appearance waived)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: James Thomson
3:17-cr-00533-EMC - 12 USA v. Merl Frederick Hefferman (appearance waived)
AUSA: Ajay Krishnamurthy, Kevin Barry / DEF: James Bustamonte

  Deputy Clerk: Angella Meuleman                    Court Reporter: Ana Dub

  Interpreter: N/A                                  Probation Officer: N/A


                                    PROCEEDINGS


- Status Conference Re: Daubert Discovery and Disclosure - HELD.




                                            1
                                            SUMMARY

Parties stated appearances.

Death Penalty Eligibility

The Government has not received an update from Washington D.C. regarding the decision to seek
the death penalty. It did represent, however, that the application has not yet made it to the Attorney
General’s desk, which will represent the final stage of the decision-making process. The
Government has no timetable for the decision once it reaches the AG’s desk. Defense counsel
renewed their request for this Court to impose a deadline for the Government to file its Notice of
Intent. The Government objected. This Court orders the Government to file its formal objection
to the defense’s request by March 16, 2020.

The Government’s Daubert Disclosures

Regarding the Government’s expert-witness disclosures relating to the enterprise experts (Mr.
Scheetz and Mr. Austin), the defense argued they are still insufficient. More specifically, the
defense argued that some of the proposed methodologies remain vague and conclusory. For
example, as to Mr. Scheetz’s expert opinion regarding the “Filthy Few” tag, the Government cited
generalized bases for these opinions—e.g., “conversations with undercover officers, informants,
and current and former members of the HAMC, and his review of literature produced by and about
the HAMC.” Docket No. 966-1, at 5. Although the Government cited some specific examples of
bases supporting his opinion, they are cited as examples; he did not provide an inclusive list of
sources with specificity.

To the extent there are multiple bases on which Mr. Scheetz may rely for his expert opinions
beyond those specifically identified by bate stamps, the Government must disclose them with
enough specificity in advance of the April 1, 2020 evidentiary hearing to allow for meaningful
cross-examination under Federal Rule of Evidence 702. The Government will be precluded from
introducing a new basis for an expert witness’s opinion on direct examination if it did not
previously disclose such basis with specificity. To be clear, if Mr. Scheetz’s opinion was formed
from reading certain literature or attending a particular rally, the Government must specifically
describe all the literature (if more than one) or the specific event(s) or conversation(s) at the rally
that formed his opinion; and not just rely on a generalized statement that he attended rallies. This
enhanced disclosure is designed to avoid any unnecessary breaks in what the Court and the parties
expect to be a comprehensive evidentiary hearing, in order to prepare for cross-examination. The
Government knows of the bases of the expert witness which it intends to elicit; there is no good
reason for the Government not to disclose those now in advance of the hearing. The Government
is not required to provide an outline of its direct examination, but the disclosure must not be so
generic that it is meaningless. Additionally, if a basis is not presented at the Daubert hearings, the
witness will be precluded from relying on the basis at trial, absent good cause.



                                                  2
The Court orders the Government to make its supplemental expert-witness disclosure by March
13, 2020. This Court additionally sets April 3, 2020 at 10:30 A.M. as an evidentiary hearing in
addition to April 1, 2020.

Parties are further ordered to meet and confer regarding the second and third phases of the Daubert
proceedings (e.g., CAST experts and remaining experts) and be prepared to schedule dates for
disclosures and Daubert hearings at the next status conference on March 20, 2020. The level of
specificity required herein of expert-witness disclosures will govern all future Daubert disclosures
and hearings.

Request Pertaining to Defendant Foakes’s Medical Condition

Counsel for Mr. Foakes reported difficulty with Bureau of Prison’s compliance with Mr. Foakes’s
medical issue (dental). The U.S. Marshal to submit report to the Court regarding status of Mr.
Foakes’s medical request by March 20, 2020.

Presence of defendant Christopher Ranieri is waived for the March 20, 2020 Status
Conference.

Time pursuant to Speedy Trial Act excluded from 3/09/2020 to 3/20/2020 for effective
preparation of counsel and complex case.




                                                 3
